Citation Nr: 1735805	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to June 28, 2007 for service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was previously before the Board in September 2016, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in April 2016.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran filed an informal service connection claim for PTSD on June 28, 2007, and the preponderance of evidence is against a finding that the Veteran sought service connection for a psychiatric disability prior to that date.


CONCLUSION OF LAW

The criteria for an effective date prior to June 28, 2007 for service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §3.400 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in January 2008, April 2008, and October 2009.  No additional notice is necessary.

VA has also satisfied the duty to assist.  The outcome in this appeal turns on the date the Veteran filed his claim.  A medical opinion or examination is not required to determine when the claim was filed.  All available records have been obtained and considered regarding this appeal.  The Board remanded this matter in September 2016 to obtain all available records from the North Chicago VA Medical Center in hopes they would corroborate some aspects of the Veteran's testimony as to why an earlier effective date for PTSD is warranted.  The AOJ requested these records as directed, as well as all available record from the Chicago VA Medical Center.  The records obtained from these facilities show all treatment dates dating back to 1994.  These records reveal the Veteran was not treated at the North Chicago VA Medical Center from 1996 to 1997 as reported.  He was treated at the Chicago VA Medical Center on several occasions in late 1997, but there is no indication this treatment was part of an in-patient program as reported by the Veteran.  As such, the Agency of Original Jurisdiction (AOJ) made a formal finding that further efforts to obtain records related to the reported in-patient treatment at the North Chicago VA Medical Center would be futile because the records do not exist.  Thus, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Veteran has not identified any additional evidence that could show an earlier date for his claim.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The date of receipt is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Prior to March 24, 2015, VA defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (eliminating the informal claims).  An informal claim was defined as "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155 (a).  Thus, the essential elements for a claim, whether formal or informal, were "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing" for the relevant time period for this appeal.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Here, the record clearly establishes the Veteran filed an informal service connection claim for PTSD on June 28, 2007.  The AOJ assigned the current effective date of service connection for PTSD based on this claim.  The Veteran has asserted an earlier effective date is warranted because he initially filed a service connection claim for PTSD while he was a patient in a drug rehabilitation program at Walter Reed Medical Center in approximately 1992.  See 09/28/2010 VBMS Entry, Notice of Disagreement.  During the April 2016 hearing, he indicated he filed a claim at Walter Reed Medical Center in May 1994.  He also testified he filed a third claim between 1996 and 1997 while participating in a program at the VA Medical Center in North Chicago.

The Board finds the preponderance of evidence is against a finding that VA received a service connection claim for a psychiatric disability from the Veteran prior to June 28, 2007.  There is no indication in the claims file that VA received a claim from the Veteran during the reported time frames.  The Veteran did not reference a prior claim in his June 2007 informal claim.  The Veteran contacted VA on numerous occasions between the mid-1990s and June 2007 regarding numerous issues, to include increased rating and service connection claims for other disabilities, but never inquired regarding a pending service connection claim for PTSD.  Since the Veteran was in frequent contact with VA regarding his level of compensation, the Board finds it reasonable to assume that he would have inquired regarding a pending service connection claim for PTSD if one had been previously filed on numerous occasions as asserted.  See Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) ("[T]he Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.").  Further, Walter Reed Medical Center is not a VA facility, and a claim filed with anyone at that facility would not constitute a claim filed with VA.  See 38 C.F.R. § 3.1(r).  Similarly, any treatment record or examination report from a VA facility would be insufficient to establish an earlier effective date of service connection for PTSD, as these types of records can only serve as a basis for increased rating claim for a disability for which service-connection has previously been established.  See 38 C.F.R. § 3.400(o)(2).  There is no evidence anyone at either of these facilities forwarded a claim to VA.  Thus, the proper date of service connection for PTSD is the date the evidence establishes VA received the claim, June 28, 2007, and entitlement to an earlier effective date must be denied.


ORDER

Entitlement to an effective date prior to June 28, 2007 for service connection for PTSD is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


